Chiee Justice Gabbert
delivered the opinion of the court.
In the absence of a permissive statute, the indefinite postponement of sentence upon one convicted of crime deprives the court of jurisdiction to pronounce sentence at a subsequent term. Such postponement is, in effect, a discharge of the prisoner, and therefore ousts the court after the expiration of the term of further authority over him. — People v. Allen, 155 Ill. 61; Commonwealth v. Maloney, 145 Mass. 205; 25 Enc. Law (2d ed.), 314; In re Flint (Utah), 71 Pac. 531; Weaver v. People, 33 Mich. 296; People v. Barrett, 202 Ill. 287; U. S. v. Wilson, 46 Fed. 748.
By the order entered at the August term, no definite time was fixed within which sentence should be pronounced. The defendants were released upon their own recognizance. Whether or not they would ever be called to the bar for sentence was contingent upon the action of- the prosecuting officer. Three years and three months elapsed before such action was taken. This delay, unexplained, in connection with the order under which they were released, was equivalent to an indefinite postponement of sentence. There is no statute which permits this practice, and hence, the court was without jurisdiction to pronounce judgment against them.
The judgment of the district court is reversed and the cause remanded, with directions to dismiss the proceedings against the defendants.

Reversed and remanded.